DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam et al. (US 6,104,500).
Regarding claim 1, Alam discloses an image processing apparatus for automatically transmitting a document file by using a result of a character recognition process on a scan image of a document as a property, the apparatus comprising: 
at least one memory that stores a program (see col 6 line 66-col 7 line 10, fax server 20 includes RAM, HDD, and RAID); and 
at least one processor (see col 7 lines 10-20, computer programs are executed by a digital computer, inherently having a processor) that executes the program to perform: 
extracting a confidence factor indicating a degree of certainty of the result of the character recognition process (see col 10 lines 26-40, col 11 lines 17-30, col 12 lines 31-36 and 57-63, and col 13 lines 21-40, an OCR match threshold is used to determine whether a document is automatically transmitted); 
determining, in a case where the extracted confidence factor is above a predetermined threshold value, that the document file using the result of the character recognition process as the property is allowed to be automatically transmitted (see col 9 lines 30-39, col 10 lines 26-40, and col 13 lines 21-40, an OCR match threshold is used to determine whether a document is automatically transmitted); and 
setting the predetermined threshold value such that an incorrect transmission ratio of document files to be automatically transmitted reaches a target incorrect transmission ratio (see col 9 lines 50-60, col 10 lines 26-40, col 11 lines 17-30, and col 13 lines 21-40, if a minimum threshold is not attained then an error message is presented to a user for manually entry).
Regarding claim 9, Alam further discloses wherein the processor executes the program to further perform generating the document file of a determined scan image as a scan image allowed to be automatically transmitted (see col 9 lines 30-39, col 10 lines 26-40, and col 13 lines 21-40, an OCR match threshold is used to determine whether a document is automatically transmitted).  
Regarding claim 10, Alam further discloses wherein the processor executes the program to further perform transmitting the generated document file to an external apparatus (see col 9 lines 30-39, col 10 lines 26-40, and col 13 lines 21-40, an OCR match threshold is used to determine whether a document is automatically transmitted to a remote computer 24).  
Regarding claim 11, Alam further discloses wherein the property is a file name of the scan image (see col 9 lines 30-60, col 10 lines 26-40, col 11 lines 17-30, col 12 lines 12-63, and col 13 lines 21-40, fax documents are scanned in and an OCR process is performed to extract a name from the document).  
Regarding claim 12, Alam further discloses wherein the property is a name of a folder to which the document file is to be saved (see col 7 lines 25-29, fax server 20 can store a fax document within the fax server 20 for later transmission).  
Regarding claim 13, Alam further discloses wherein in a case where an upper limit and a lower limit are set for the target incorrect transmission ratio, in the setting, a threshold value for the confidence factor in a case where the incorrect transmission ratio of the document files to be automatically transmitted is a value in a range between the upper limit and the lower limit is calculated, and the calculated threshold value is set as the predetermined threshold value (see col 9 lines 30-39 and 50-60, col 10 lines 26-40, col 11 lines 17-30, and col 13 lines 21-40, an OCR match threshold is used to determine whether a document is automatically transmitted, if a minimum threshold is not attained then an error message is presented to a user for manually entry.  
Regarding claim 14, Alam further discloses a server apparatus including a reception unit that receives a document file transmitted by the transmitting (see Fig. 1 and col 6 line 6-col 7 line 49, fax server 20 receives a fax document from fax sender 22 and transmits the document file to remote computer 24).
Regarding claims 15 and 16, Alam discloses a non-transitory computer readable storage medium storing a program that executes a control method to function as an image processing apparatus for automatically transmitting a document file by using a result of a character recognition process on a scan image of a document as a property and a control method of an image processing apparatus for automatically transmitting a document file by using a result of a character recognition process on a scan image of a document as a property, the control method comprising: 
extracting a confidence factor indicating a degree of certainty of the result of the character recognition process (see col 10 lines 26-40, col 11 lines 17-30, col 12 lines 31-36 and 57-63, and col 13 lines 21-40, an OCR match threshold is used to determine whether a document is automatically transmitted); 
in a case where the confidence factor extracted in the extracting is above a predetermined threshold value, determining that the document file using the result of the character recognition process as the property is allowed to be automatically transmitted (see col 9 lines 30-39, col 10 lines 26-40, and col 13 lines 21-40, an OCR match threshold is used to determine whether a document is automatically transmitted); and 
setting the predetermined threshold value such that an incorrect transmission ratio of document files to be automatically transmitted reaches a target incorrect transmission ratio (see col 9 lines 50-60, col 10 lines 26-40, col 11 lines 17-30, and col 13 lines 21-40, if a minimum threshold is not attained then an error message is presented to a user for manually entry).

Allowable Subject Matter

Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), wherein in the setting, a first ratio of cases where there is an error in the result of the character recognition process which is presented as a character string forming a property of a scan image which was not automatically transmitted in the past is derived; a second ratio of cases where there is an error in the result of the character recognition process which is not included as a target for deriving the first ratio and which is presented as a character string forming a property of a scan image which was automatically transmitted in the past is estimated; and the predetermined threshold value corresponding to the target incorrect transmission ratio, which is set in advance is determined, based on the derived first ratio and the estimated second ratio, as set forth in claim(s) 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677